                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
        CHAMBERS OF                                                            101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                      BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780
                                                                                    Fax (410) 962-1812


                                                    December 2, 2019

 LETTER TO COUNSEL

         RE:     Chemist Corner, Inc. v. Epic Pharmacy Network, Inc.,
                 Civil No. SAG-19-00331

 Dear Counsel:

         I have reviewed the Motion to Dismiss Defendant’s Amended Counterclaims (“the
 Motion”), ECF 37, filed by Counter-Defendants Chemist Corner, Inc. d/b/a Medex Medicine
 Express (“MedEx”), Monsey Family Drug Store, L.L.C. d/b/a Maple Pharmacy (“Maple”), Maple
 Rx, L.L.C. d/b/a Westgate Pharmacy (“Westgate”), Madison Rx L.L.C. d/b/a Madison Pharmacy
 (“Madison”) and Refuah Rx L.L.C. d/b/a Refuah Pharmacy (“Refuah”) (collectively “Counter-
 Defendants”). I have also reviewed the opposition filed by Counter-Plaintiff Epic Pharmacy
 Network, Inc. (“Epic”), ECF 46, and the Counter-Defendants’ reply, ECF 47. No hearing is
 necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth herein, the Motion will be
 denied.

         The Amended Counterclaim in question consists of twenty counts, which amount to four
 substantive causes of action alleged separately against each of the five Counter-Defendants:
 Declaratory Judgment (Counts I-V); Breach of Contract (Counts VI-X); Unjust Enrichment
 (Counts XI-XV); and Indemnification (Counts XVI-XX). Each count implicates the Pharmacy
 Participation Agreements (“PPAs”) between Epic and each of the Counter-Defendants. To
 summarize a highly complex factual background for the purposes of this motion, Epic is a network
 of independent pharmacies joined together for the purposes of participating, as a larger entity, in
 pharmacy benefit plans. See ECF 35-2 at 4. In May, 2018, Epic entered into an agreement with
 Caremark, a large Pharmacy Benefit Manager (“PBM”), under which Epic had to reimburse tens
 of millions of dollars to satisfy a deficiency claimed by Caremark. Id. at 10–11. Caremark and
 Epic reached a settlement, under which Epic agreed to pay Caremark $34,800,000 to satisfy the
 deficiency in full (“2018 GER Deficiency”). Id. at 11. Because the 2018 GER Deficiency arose
 from overpayments that Caremark had made to Epic’s member pharmacies throughout 2018, Epic
 now seeks reimbursement of certain sums from each of its member pharmacies, to compensate for
 its share of the payment Epic made to Caremark.

          In the Declaratory Judgment counts, Epic seeks a declaration, in relevant part, (1) that each
 Counter-Defendant is obligated under its PPA to pay Epic for the portion of the 2018 GER
 Deficiency, paid to Caremark, that was attributable to overpayments made to that particular
 Counter-Defendant, and (2) that Epic can withhold funds collected until each Counter-Defendant’s
 liability is paid. See, e.g., ECF 35-2 at 12–13. The Counter-Defendants argue that Caremark must
 be joined as a necessary party to the Declaratory Judgment counts of the Complaint. ECF 37-1 at
Chemist Corner, Inc. v. Epic Pharmacy Network, Inc.
Civil No. SAG-19-0331
December 2, 2019
Page 2

4–6. I disagree. The requests for declaratory relief do not require the Court to make any findings
regarding the contract between Caremark and Epic. The dispute between Epic and Caremark
regarding the 2018 GER Deficiency has been resolved, and the only questions presented in this
litigation are whether and how Epic can recoup any of the settlement funds it paid to Caremark
from the Counter-Defendants. See ECF 35-2 at 11 (stating EPIC and Caremark entered into
settlement agreement to satisfy the 2018 GER Deficiency). Thus, the prospective judgment in this
case will not prejudice or affect Caremark in any sense, and the Counter-Defendants have not
established that Caremark is a necessary or indispensable party to the litigation. See Am. Gen. Life
& Accident Ins. Co. v. Wood, 429 F.3d 83, 92 (4th Cir. 2005) (“The burden of proof rests on the
party raising the defense . . . to show that the person who was not joined is needed for a just
adjudication.”)

        Counter-Defendants argue that the breach of contract claims should be dismissed because
Epic does not identify specific contractual provisions in the PPA that Plaintiffs allegedly breached.
37-1 at 12. In making that argument, however, Counter-Defendants only cite the more general
language in each individual count, ECF 37-1 at 8-10, ignoring the fact that the counts also adopt
by reference the specific factual allegations made in earlier paragraphs of the Amended
Counterclaim. ECF 35-2 ¶¶ 69, 73, 77, 81, 85. Those earlier paragraphs contain specific reference
to the contractual provisions that Epic alleges have been breached. Id. ¶¶ 19, 32. For instance,
according to the Amended Counterclaim, section 2.F of the PPA provides that Plaintiffs shall repay
EPIC for any amounts paid to the pharmacies in error. See ECF 35-2 at 5. Counter-Defendants
also challenge Epic’s calculation of the overpayment amounts. ECF 37-1 at 10. However,
determining whether the calculation is proper is an issue that would be resolved at trial. For present
purposes, taking the allegations in the Amended Counterclaim as true to consider the motion to
dismiss, Epic has sufficiently pled its claim.

        Similarly, Counter-Defendants’ efforts to argue for dismissal of the unjust enrichment
claims are unsuccessful. First, at the motion to dismiss stage, a party may maintain both claims
for breach of contract and claims for unjust enrichment, although ultimately, equitable relief is
unavailable if the parties’ rights are governed by contract. See Swedish Civil Aviation Admin. v.
Project Mgmt. Enters., 190 F. Supp. 2d 785, 792 (D. Md. 2002) (“[A]lthough [plaintiff] may not
recover under both contract and quasi-contract theories, it is not barred from pleading these
theories in the alternative where the existence of a contract governing the subject matter is in
dispute.”). Second, if taken as true, Epic has pled that Counter-Defendants have retained the GER
overpayments with knowledge of facts that would make it inequitable for them to retain the benefit.
For instance, the amended Counterclaim alleges that Plaintiffs have been aware that the burden of
repayments would fall on other member pharmacies. Furthermore, the parties’ agreement to permit
Plaintiffs to retain the payments during the pendency of the litigation, in exchange for the posting
of a bond, does not have any effect on the parties’ ultimate legal rights to ownership of the funds.

         Finally, Counter-Defendants suggest that Epic’s Indemnification claims must be
dismissed, because the indemnification provisions in the PPA only require indemnification for
“liabilities arising out of or related to any Pharmacy Service or the sale, compounding, labeling,
or dispensing of any drug or item by Pharmacy.” ECF 37-1 at 7 (citing PPA at 2(I)). Counter-

                                                  2
Chemist Corner, Inc. v. Epic Pharmacy Network, Inc.
Civil No. SAG-19-0331
December 2, 2019
Page 3

Defendants allege that because the liability Epic seeks to recover arises out of its contract with
Caremark, it does not arise out of or relate to pharmacy services. Id. Epic counters that the sale of
drugs by its member pharmacies generated the GER deficiency in the first place, and thus the
indemnification provision applies. ECF 46 at 18-22. Viewing the facts in the light most favorable
to Epic, as I must at this stage, dismissal is not warranted, because Epic has pled a factual nexus
between the provision of pharmacy services and the GER deficiency for which reimbursement is
sought.

       For the reasons set forth above, Counter-Defendants’ Motion to Dismiss the Amended
Counterclaim, ECF 37, is DENIED. Despite the informal nature of this letter, it should be flagged
as an Opinion and docketed as an Order.

                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States District Judge




                                                 3
